DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-6 are rejected, under 35 U.S.C. 102(a)(1) as being Anticipated by GIM SUN BAE et al. (KR 101656449 B1; hereinafter Gim).
Regarding claim 1 Gim teaches:
A device for covering and protecting plants. (See Fig. 4 #1) ; [0008]
Comprising: a vertical support member. (See Fig. 1  #10); [0017]
And at least one arm member. (See Fig. 1 #60); [0025]
And two slider members. (See Fig. 1 #30); [0020]
Wherein said arm members are connected to said slider members allowing said arm members to rotate in relation to said slider member. [0021]
And wherein said slider members are connected to said vertical support member. [0020]
Regarding claim 3 Gim, as shown above, discloses all of the limitations of claim 1. Gim further teaches:
Wherein said vertical support member is further comprised of holes running at least a portion of the length to allow the slider members to retain a fixed position on the vertical support member. (See Fig. 1 #11, 30); [0021]
Regarding claims 4-5 Gim, as shown above, discloses all of the limitations of claim 1. Gim further teaches:
Wherein said vertical support member is configured on the bottom end to be placed into or on the ground or soil allowing the device to remain upright. (See Fig. 1 #20); [0019]
Wherein said vertical support member is configured on the bottom end to terminate in a spike to be placed into or on the ground or soil allowing the device to remain upright. (See Fig. 1 #20); [0019]
Regarding claim 6 Gim, as shown above, discloses all of the limitations of claim 1. Gim further teaches:
Said arm member is comprised of an upper arm member and a lower arm member. (See Fig. 1 #50, 60); [0022]
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gim.
Regarding claim 6 Gim, as shown above, discloses all of the limitations of claim 1. Gim further teaches:
Fastening holes. [0021]
Gim does not teach where the vertical support member is comprised of slots running at least a portion of the length. It would have been an obvious substitute of functional equivalent to substitute the holes of Gim for slots since a simple substitution of one .
Claims 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gim in view of MUMMERT; Scott A. (US 20180283038 A1; hereinafter Mummert).
Regarding claims 7-8 Gim, as shown above, discloses all of the limitations of claim 6. Gim does not teach. Mummert teaches:
Further comprised of a cap member for each arm member connecting the upper arm member and the lower arm member. (See Fig. 7 #92, 264)
Where said cap member is comprised of a hinge allowing the upper arm member and the lower arm member to rotate in relation to each other. (See Fig. 7 #92, 264); [0061]
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the connection between the upper and lower arms of Gim to incorporate the teachings of Mummert in order to gain the advantages of a more durable connection.
Regarding claim 9 Gim, in view of Mummert, as shown above, discloses all of the limitations of claim 8. Gim further teaches:
Further comprised of at least one covering member. (See Fig. 5 #100); [0028]
Regarding claim 10 Gim, in view of Mummert, as shown above, discloses all of the limitations of claim 9. Gim does not teach. Mummert teaches:
Wherein said covering member is releasably attached to the cap member. (See Figs. 7 and 14 #92, 168, 264); [0043]
Gim, to incorporate the teachings of Mummert in order to gain the advantages of a tauter covering device for enhanced protection, and since Gim discloses that the covering device may be attached to any one of the growth guard members [0028].
Regarding claim 11 Gim, in view of Mummert, as shown above, discloses all of the limitations of claim 9. Gim further teaches:
Covering member is releasably attached to the arm members. (See Fig. 4 #100 where vinyl is covering arms); [0028]
Regarding claim 12 Gim, in view of Mummert, as shown above, discloses all of the limitations of claim 9. Gim does not teach. Mummert further teaches:
Wherein said covering members are releasably attached to said slider members. (See Fig. 7 #172, 348); [0045]
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the covering member of Gim, to incorporate the teachings of Mummert in order to gain the advantages of allowing the covering to move irrespective of the pole.
Regarding claim 13 Gim, in view of Mummert, as shown above, discloses all of the limitations of claim 9. Gim further teaches:
Wherein said covering members are releasably attached to said vertical support member. (See Fig. 4 #100); [0028]
Regarding claims 14 and 16 Gim, in view of Mummert, as shown above, discloses all of the limitations of claims 9 and 15. Gim does not teach. Mummert 
Covering members are a top side covering member, a left side covering member, a right side covering member, a back side covering member, and a front side covering member. (See Fig. 14 #168, 178); [0046]
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the covering member of Gim, to incorporate the teachings of Mummert, in order to gain the advantages of enhanced plant protection. 
Regarding claim 15 Gim, in view of Mummert, as shown above, discloses all of the limitations of claim 8. Gim further teaches:
Further configured where one slider member is a top slider member and the other slider member is a bottom slider member, having each arm member has its upper arm member connected to the top slider member and the lower arm member is connected to the bottom slider member. (See Fig. 1 #30, 50, 60); [0022]
Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/BRITTANY A LOWERY/Examiner, Art Unit 3644                    

/MONICA L BARLOW/Primary Examiner, Art Unit 3644